LAMAR, Justice,
for the Court:
¶ 1. John Edward Wrenn pleaded guilty to possession of a firearm by a convicted felon. Wrenn appeals from his conviction, alleging that: 1) Mississippi’s concealed-weapon statute, Section 97-87-1, precludes his conviction; and 2) he was denied effective assistance of counsel. Because Wrenn’s conviction is the result of a guilty plea, we dismiss this appeal.
FACTS
1Í 2. John Edward Wrenn became a convicted felon on February 28, 1992.1 On April 4, 2011, a Horn Lake police officer found a sawed-off shotgun in Wrenn’s truck during a traffic stop.2 A grand jury indicted Wrenn for violating Section 97-37-5 of the Mississippi Code, which prohibits a convicted felon from possessing a firearm.3 Wrenn pleaded guilty to the charge on November 9, 2011, and the case was continued for sentencing at a later date. Prior to his sentencing hearing, Wrenn filed a motion to set aside his guilty plea. The trial court denied Wrenn’s motion and sentenced him to serve ten years as an habitual offender.4 Wrenn appeals from his conviction, alleging that Mississippi’s concealed-weapon statute, Section 97-37-1, made his gun possession legal and claiming he did not receive effective assistance of counsel. The State responds that Wrenn’s appeal should be dismissed because “entering a guilty plea waives the right to directly appeal a conviction.”
LAW AND ANALYSIS
¶ 3. This Court has long recognized that “a litigant’s right to an appeal is statutory and ‘not based on any inherent common law or constitutional right.’ ” 5 Our “well-established caselaw supports that a party has no right to appeal unless the Legislature gives such right by statute.” 6 Section 99-35-101 of the Mississippi Code provides that “any person convicted of an offense in a circuit court may appeal to the Supreme Court” with the exception that, “where the defendant enters a plea of guilty and is sentenced, then no appeal from the circuit court to the Supreme Court shall be allowed.”7 A criminal defendant may challenge a conviction in two ways: “(1) a direct appeal from *915a conviction, or (2) a proceeding under the Post Conviction Relief Act.”8 Because the right to appeal is a matter of legislative discretion, and no such right has been established when a conviction is the result of a guilty plea, a defendant challenging a conviction entered as result of guilty plea can do so only under the Post Conviction Relief Act.9
¶ 4. It is undisputed that Wrenn pleaded guilty to violating Section 97-37-5. As such, Wrenn cannot appeal his conviction directly. Therefore, we dismiss this appeal without reaching the merits of Wrenn’s claims.
¶ 5. APPEAL DISMISSED.
WALLER, C.J., RANDOLPH, P.J., PIERCE AND COLEMAN, JJ., CONCUR. DICKINSON, P.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY CHANDLER AND KING, JJ.; KITCHENS, J„ JOINS IN PART. KITCHENS, J„ DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY CHANDLER AND KING, JJ.; DICKINSON, P.J., JOINS IN PART.

. Wrenn was convicted of grand larceny on February 28, 1992, and burglary on May 24, 2000.


. The Horn Lake police officer stopped Wrenn for driving under the influence.


. See Miss.Code Ann. § 97-37-5 (Rev.2006).


. Wrenn was sentenced as an habitual offender under Mississippi Code Section 99-19-81.


. Jones v. Ridgeland, 48 So.3d 530, 536 (Miss.2010) (quoting Fleming v. State, 553 So.2d 505, 506) (Miss.1989)).


. Jones, 48 So.3d. at 543 (Waller, C.J., concurring in part and in result). See Marshall v. State, 662 So.2d 566, 568-71 (Miss.1995) (stating that the "Legislature has plenary-power over appeals where the Mississippi Constitution has not limited this power,” and pointing out that the right to appeal is subject to legislative change); Gill v. Miss. Dep’t of Wildlife Conservation, 574 So.2d 586, 590 (Miss.1990) (recognizing that "a party has no right of appeal except insofar as it has been given by law”); Fleming v. State, 553 So.2d 505, 506 (Miss.1989) (stating that "[a]n appeal is a matter of statutory right and not based on any inherent common law or constitutional right”) (citing Jones v. Barnes, 463 U.S. 745, 751, 103 S.Ct. 3308, 3312-13, 77 L.Ed.2d 987 (1983)); Miller Transporters Ltd. v. Johnson, 252 Miss. 244, 249, 172 So.2d 542, 544 (Miss.1965) (asserting that "[t]he right to appeal is a statutory privilege, granted and defined by the legislature").


.Miss.Code Ann. § 99-35-101 (Rev.2007). See Berry v. State, 722 So.2d 706, 707 (Miss.1998) (stating the Mississippi Supreme Court "does not have jurisdiction on direct appeal when only a guilty plea is being challenged”).


. Fleming, 553 So.2d at 506.


. Berry, 722 So.2d at 707 (Miss.1998).